254 F.2d 958
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 138, INTERNATIONAL UNION OF OPERATING ENGINEERS, AFL-CIO, Respondent.
No. 321.
Docket 24930.
United States Court of Appeals Second Circuit.
Argued April 29, 1958.
Decided May 12, 1958.

Petition by the National Labor Relations Board for enforcement of its order, 118 N.L.R.B. No. 78, requiring the respondent union to cease and desist from causing the employer, A. Cestone Company, to discriminate against employees or applicants for employment in violation of law and jointly with the employer to reimburse one Garrett Nagle for any loss of pay he may have suffered by reason of such discrimination against him.
Louis Schwartz, 2d Region, National Labor Relations Board, New York City (Jerome D. Fenton, Gen. Counsel, Thomas J. McDermott, Asso. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Elizabeth W. Weston, Atty., National Labor Relations Board, Washington, D. C., on the brief), for petitioner.
Harry H. Kutner, Mineola, N. Y. (James G. Blake, Mineola, N. Y., on the brief), for respondent.
Before CLARK, Chief Judge, and HINCKS and STEWART, Circuit Judges.
PER CURIAM.


1
The Board's order, 118 N.L.R.B. No. 78, being amply supported by the evidence, is affirmed and a decree of enforcement will be entered.